Citation Nr: 1520279	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-33 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence was received sufficient to reopen a claim of entitlement to service connection for asthmatic bronchitis.

2.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD), depression, anxiety, and a mood disorder, and including as due to service-connected disabilities.

3.  Entitlement to service connection for a left wrist and hand injury.

4.  Entitlement to service connection for arthritis of the right hand.

5.  Entitlement to a compensable rating for residuals of a left foot laceration, to include consideration of an initial rating higher than 10 percent for a left foot laceration scar, effective August 9, 2010.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to January 1978.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Commonwealth of the Philippines, and an April 2011 rating decision of the VA RO in San Diego, California.  

The July 2009 decision, in pertinent part, denied service connection for PTSD, arthritis of the right hand, diabetes mellitus, and depression, a rating higher than 10 percent for a right ring finger injury, and a compensable rating for residuals of a left foot laceration, denied benefits under 38 U.S.C.A. § 1151 for hernia disability with abdominal pain, and declined to reopen the previously denied claim for service connection for asthmatic bronchitis.  The April 2011 rating decision, in pertinent part, denied service connection for a left hand and wrist injury.  

Jurisdiction of the Veteran's case is currently with the VA RO in Boston, Massachusetts.  In March 2012, the Veteran requested that his case to transferred to from the RO in Manila to San Diego RO, the location of his current mailing address.  Either he or his representative may which to contact the Boston RO and confirm the Veteran's preference regarding the jurisdiction of his claims file. 

The Veteran's March 2011 substantive appeal is specifically limited to his claims for service connection for asthma, PTSD, depression, anxiety, and diabetes, and increased ratings for his right finger and left foot disabilities.  

In a November 2011 signed statement, the Veteran withdrew appeal of his claims regarding ankylosis of the right/little finger (increased rating for his right finger disability), GERD, and diabetes.  

In a separate November 2011 statement, the Veteran expressed intent to appeal his claims for service connection for asthma, depression, and PTSD, and a claim for a left 5th metatarsal bone deformity.  It is unclear if this is a reference to his left foot laceration.  

Also in November 2011, the Veteran expressed intent to appeal a claim for benefits pursuant to 38 U.S.C.A. § 1151 for a hernia with abdominal pain.  This matter was denied in the July 2009 rating decision and addressed in a February 2011 statement of the case.  The Veteran's March 2011 substantive appeal does not address the claim and he did not perfect an appeal as to the matter.  The Board construes the Veteran's statement as a request to reopen his claim for benefits pursuant to 38 U.S.C.A. § 1151 for additional hernia disability with abdominal pain due to VA treatment.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.

In January 2012 statements, the Veteran raised claims for service connection for a urinary tract infection and non-service connected pension.  The claims are referred to the AOJ for consideration and adjudication.

An unappealed August 2013 rating decision denied service connection for sleep apnea.  In January 2015, the Veteran filed a request to reopen the claim.  The matter of whether new and material evidence was received to reopen the claim for service connection for sleep apnea is referred to the AOJ for appropriate development and adjudication.

A May 2014 rating decision granted a separate initial 10 percent rating for a left foot laceration scar, effective August 9, 2010.

In July 2014, the Veteran was scheduled to testify during a hearing before a Veterans Law Judge conducted by videoconference that was cancelled.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the claim on appeal to more accurately reflect the Court's holding in Clemons, including consideration of the claim for a mood disorder.  See e.g., January 2015 rating decision and Veteran's January 2015 claim.

Also in January 2015, the Veteran raised new claims for service connection for a left ankle disability and left foot peripheral neuropathy due to service-connected left foot disability.  The matters are referred to the AOJ for appropriate development and adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2, 2015 statement, the Veteran's representative requested that the Veteran be scheduled for a videoconference hearing.  

The record shows that, in March and June 2011 substantive appeals, the Veteran requested to testify during a hearing at the RO before the Board.  In August and October 2011 statements, he requested a hearing conducted by videoconference.  Then, in November 2011, he stated that he wanted a hearing before the Board at the RO rather than a videoconference hearing.  In a substantive appeal dated in December 2012, he requested a hearing conducted by videoconference.

In April 2015, the Veteran's representative observed that a note in the electronic Veterans Appeals Control and Locator System (VACOLS) indicated that the Veteran's July 2014 hearing was cancelled because he relocated to Baltimore.  

The representative noted that August 5 and November 13, 2014 letters, sent to the Veteran by the VA Evidence Intake Center in Janesville, Wisconsin, and the Boston RO, respectively, advised that he was placed on the list of persons wanting to appear "at our office" for an in-person hearing before a Veterans Law Judge.  These letters were sent to the San Diego, California, address to which a January 2015 RO letter was sent and returned by the Post Office in February 2015 due to an insufficient address. 

A March 2015 RO letter was sent to the Veteran at his current address of record in San Diego, California.

The Veteran has not had the requested videoconference Board hearing.  The Veteran has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2014). 

The July 2009 rating decision denied service connection for arthritis of the right hand.  In his September 2009 notice of disagreement, the Veteran expressed disagreement with denial of his claim regarding arthritis of the right hand.  The Board is required to remand this matter for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matter of entitlement to service connection for arthritis of the right hand.  This issue should not be returned to the Board, unless the Veteran submits a sufficient substantive appeal.

2. Make all necessary arrangements to provide the Veteran an opportunity for a hearing before the Board conducted by videoconference.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




